DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails teach or fairly suggest a turbine wheel that includes “the blade mount is bonded to the rotor disk at a blade mount bonding surface of the blade mount and a rotor disk bonding surface of the rotor disk to form a bond line, wherein the rotor disk bonding surface of the rotor disk and the blade mount bonding surface of the blade mount have a geometry to minimize radial stress at the bond line; or a gap defined between adjacent blade mounts, separating the blade mounts and extending into the rotor disk” as recited in claims 1 and 19.
Borufka et al. (US 8,821,122) provides a turbine wheel (Fig. 3) comprising: a rotor disk (30) optionally having a stress relief hole (around label 28 in Fig. 3) passing through the rotor disk; a plurality of turbine blades (40), wherein each turbine blade is operatively connected to the rotor disk through a blade mount (42/44), wherein the blade mount is bonded to the rotor disk at a blade mount bonding surface of the blade mount and a rotor disk bonding surface of the rotor disk to form a bond line (28), wherein the blade mount and the rotor disk have a fore surface on a higher pressure side thereof (12), an aft surface on a lower pressure side thereof (14), wherein the blade mount comprises a blade attachment surface extending between and connecting the fore surface and the aft surface thereof (surface that blades 40 attach to on mount 44), .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/15/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726